Title: Abigail Adams to John Quincy Adams, 15 March 1797
From: Adams, Abigail
To: Adams, John Quincy


        
          my Dear Son
          Quincy March 15 1797.
        
        The vessel which was up for Hamburgh by which I promised to write has changed her Voyage, and the vessel for London is just upon the point of sailing, so that I have only time to inform you that your old Friend William Vans Murray is appointed your successer. This will give you pleasure, because he is a sensible Worthy Man, and a firm Friend to his Country. You will now be released, and enabled to fulfill the most pleasing of all your engagements Heaven bless and prosper you.
        Since I wrote you on this Month by the last post from Philadelphia, your Father sent me the Letters he had received from you, and your Brother. December 17 No 26. No 25 has not reachd here. Thomas was dated Novbr 25 & Decbr 12. both Letters gave us great pleasure. I have Written to Thomas and to you since your of Novbr to me. I do not however recollect whether I mentiond that both mrs Welch and I had received our table Linnen, which proved more satisfactory than the former.
        
        I Inclose to you the address of the Vice President upon his taking leave of the senate, their answer & his reply. all at present seems Harmony and internal Peace.— the Antis many of them say they are gratified by the Elections. We shall soon see how measures opperate. by the papers I see that the President issued notifications to the senate to convene, the day after he was sworn into office. the Vice President arrived and was Sworn at the same time. May peace and Harmony prevail. French influence declines, America is made to feel, and that has cleard the films from her Eyes.
        It is impossible for any Man to carry with him into retirement, more fervent, more sincere and gratefull testimony of the Love, respect esteem and veneration; of a whole people; than is the happy portion of the Retireing Patriot.
        
          O ’tis a joy too exquisite, a thought
          Which flatters Nature more than flatt’ry ought!
          The best reward which here to Man is given
          ’Tis more than Earth, and little short of Heav’n;
        
        I do not know when I shall go on to Philadelphia. I wish to defer it untill the Fall, but that will depend upon circumstances. I have not time to write again to Thomas. His Father says he must have him, here. I shall want him very much at Philadelphia. I hope he will not delay his return. I have a Number of cupons to send, but do not know of any Passengers and am fearfull of committing them to the post I shall embrace the first opportunity. I Should be glad to have Thomas bring me 20 yds of what is calld faun coulourd Sattin I will send him a Bill for the purpose by an early conveyance perhaps Mrs Johnson will undertake the commission for me
        adieu my Dear son. When you arrive in England I hope to hear oftner from you, tho I presume Your stay will not be long there. the consul in Portugal you know when the Dangerous vice was written, the Author little thought of Such circumstances taking place as are now in being. it would ill become a King of France said Henry the 4th to avenge the Injuries of the Duke of Navare. I always admired the Dignity of that sentiment, but this does not prevent a watchfulness and a Distance.
        I know not when to lay asside my pen. it must however be done least I lose the conveyance.
        I am with every sentiment / of Love and tender regard / Your affectionate Mother
        
          Abigail Adams
        
       